Honrath, Margaret (USAWIE) 1

From:               Hecker, Joshua J <jjh474@kenoshapolice.com>
Sent:               Tuesday, September 1, 2020 4:22 PM
To:                 Hansche, Thomas
Subject:            Threat Intel
Attachments:        (External)Related Pictures #2 Michael Karmo; (External)FW: Michael Karmo Pic; (External)Let me
                    know if you get this


Call from Officer Dave Lindley from Waveryly PD (Waverly, Iowa). A female just came to his PD and gave a written
statement advising that a man named Michael Karmo (Approx. 40 years old) is with another male and a dog in a newer
Toyota Sequoia. Allegedly the two males left Waverly, IA around 0015 hours today (9/1) and are intending on coming to
Kenosha to loot and to “pick people off”. The drive time would take them 5 hours from Waverly to Kenosha, so they are
likely already here. Further, the witness advised that their plan was to get a “nice hotel room” in the Kenosha area for
the night. The reporting witness claimed that there are two long guns concealed in a cooler within the van. Law
Enforcement has no viable intel on Mark’s Toyota, buy believes that the vehicle is registered in Missouri. The also said
that he has ties in California.




                                                            1
                 Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1 of 1 Document 47-1
